Title: Plan for a Treaty of Amity and Commerce, 29 December 1780
From: Continental Congress,Thomson, Charles
To: Adams, John


     
      
       29 December 1780
      
     
     Plan of a treaty of amity and commerce between the United States of America and the United Provinces of the low Countries.
     The parties being willing to fix in a permanent and equitable manner the rules to be observed in the commerce they desire to establish between their respective countries have judged that the said end cannot be better obtained than by taking the most perfect equality and reciprocity for the basis of their agreement, by leaving each party at liberty to make such interior regulations respecting commerce and navigation as it shall find most convenient and by founding the advantage of commerce on reciprocal utility and the just rules of free intercourse. On these principles the parties after mature deliberation have agreed to the following articles.
     Art. I. There shall be a firm, inviolable and universal peace and sincere friendship between their High Mightinesses the states of the seven United provinces of the low countries and the united states of North America, and the subjects and people of the said parties, and between the countries, islands, cities and towns situated under their respective jurisdictions, and the people and inhabitants thereof, of every degree without exception of persons or places.
     Art. II. The subjects of the said states of the low countries shall pay in the ports, havens, roads, countries, islands, cities or towns of the united states of North America or any of them no other or greater duties or imposts of what nature so ever they may be or by what name so ever called, than those which the nations most favoured are or shall be obliged to pay. And they shall enjoy all the rights, liberties, privileges, immunities and exemptions in trade, navigation and commerce whether in passing from one port in the said States to another or in going to and from the same from and to any part of the world, which the said nations do or shall enjoy.
     Art. III. The converse of article second.
     Art. IV. There shall be a full perfect and entire liberty of Conscience allowed to the subjects of each party and to their families as to matters of religion and a full and entire liberty to worship in their own way without any kind of molestation. Moreover liberty shall be given to the subjects of either party who die in the territories of the other to be interred in convenient and decent places to be appointed for that purpose as occasion shall require; neither shall the dead bodies of those who are buried be any wise molested.
     Art. V. Their High Mightinesses the states of the seven United provinces of the low countries shall endeavour by all the means in their power to protect and defend all vessels and other effects belonging to the citizens, people or inhabitants of the said united states of America or any of them, being in their ports havens or roads or on the seas near to their countries, islands cities or towns; and to recover and cause to be restored to the right owners, their agents or attornies all such vessels and effects as shall be taken within their jurisdiction: And their ships of war or any convoys sailing under their authority shall upon all occasions take under their protection all vessels belonging to the subjects, people or inhabitants of the said United States of America or any of them, holding the same course or going the same way and shall defend such vessels as long as they hold the same course or go the same way against all attacks, force and violence in the same manner as they ought to protect and defend vessels belonging to the subjects of their said high Mightinesses.
     Ar. VI A reciprocal Stipulation.
     Art. VI It shall be lawful and free for merchants and others being subjects, either of the said seven united provinces of the low countries or of the said united states of America by will, or any other disposition made either during the time of sickness or at any other time before or at the point of death to devise or give away to such person or persons as to them shall seem good their effects, merchandizes, money, debts or goods moveable or immoveable which they have or ought to have at the time of their death or at any time before within the countries, islands, cities towns or dominions belonging to either of the said contracting parties. Moreover whether they die having made their wills or intestate their lawful heirs executors or administrators residing in the dominions of either of the contracting parties or coming from any other part although they be not naturalised and without having their right contested or impeded under pretext of any rights or prerogatives of provinces, cities or private persons shall freely and quietly receive and take possession of all the said goods and effects whatsoever according to the laws of each country respectively in such manner however that the wills and right of entering upon the inheritances of persons dying intestate must be proved according to the law in those places where each person may happen to die as well by the subjects of one as of the other contract­ing party, any law statute edict, custom ordinance or right whatsoever notwithstanding.
     Art. VII. It shall be lawful and free for the subjects of each party to employ such advocates, attornies, notaries, solicitors or factors as they shall think fit, to which end the said advocates and others above mentioned may be appointed by the ordinary judges if it be needful and the judges be there unto required.
     Art. VIII. Merchants, masters of ships, owners mariners men of all kinds ships and vessels and all merchandize and goods in general and effects of one of the confederates or of the subjects thereof shall not be seized or detained in any of the countries lands islands cities towns ports havens shores or dominions whatsoever of the other confederate for public use warlike expeditions or the private use of any one by arrests violence or any colour thereof. Moreover it shall be unlawful for the subjects of either party to take any thing or to extort it by force from the subjects of the other party without the consent of the person to whom it belongs: which however is not to be understood of that seizure and detention which shall be made by the command and authority of justice and by the ordinary methods on account of debt or crimes in respect whereof the proceedings must be by way of law according to the forms of justice.
     Art. IX. It is further agreed and concluded that it shall be wholly free for all merchants commanders of ships and other subjects of their High Mightinesses the states of the seven United provinces of the low countries in all places subject to the dominion and jurisdiction of the said United states of America to manage their own business themselves or to employ whomsoever they please to manage it for them nor shall they be obliged to make use of any interpreter or broker nor to pay any salary or fees unless they chuse to make use of them. Moreover masters of ships shall not be obliged in loading or unloading their ships to make use of those workmen that may be appointed by public authority for that purpose, but it shall be entirely free for them to load or unload their ships by themselves or to make use of such persons in loading or unloading the same as they shall think fit without paying any fees or salary to any other whomsoever. Neither shall they be forced to unload any sort of merchandizes either into other ships or to receive them into their own or to wait for their being loaded longer than, they please. And all and every the citizens people and inhabitants of the said United States of America shall reciprocally have and enjoy the same privileges and liberties in all places whatsoever subject to the dominion and jurisdiction of their high Mightinesses the states of the seven United provinces of the low countries.
     Art. X. The merchant ships of either of the parties which shall be making into a port belonging to the enemy of the other ally and concerning whose voyage and the species of goods on board her there shall be just grounds of suspicion shall be obliged to exhibit as well upon the high seas as in the ports and havens not only her passports but likewise certificates expressly shewing that her goods are not of the number of those which have been prohibited as contraband.
     Art. XI. If by exhibiting the above said certificates the other party discover there are any of those sort of goods which are prohibited and declared contraband and consigned for a port under the obedience of his enemy it shall not be lawful to break up the hatches of such ship or to open any chest coffers, packs, casks or any other vessels found therein or to remove the smallest parcel of her goods whether such ship belongs to the subjects of their high Mightinesses the states of the United provinces of the low countries or the citizens or inhabitants of the said United states of America unless the lading be brought on shore in the presence of the officers of the court of admiralty and an inventory thereof made, but there shall be no allowance to sell, exchange or alienate the same in any manner until after that due and lawful process shall have been had against such prohibited goods and the court of admiralty shall by a sentence pronounced have confiscated the same saving always as well the ship itself as any other goods found therein which are to be esteemed free; neither may they be detained on pretence of their being as it were infected by the prohibited goods much less shall they be confiscated as lawful prize: but if not the whole cargo but only part thereof shall consist of prohibited or contraband goods and the commander of the ship shall be ready and willing to deliver them to the captor, who has discovered them, in such case the captor having received those goods shall forth with discharge the ship and not hinder her by any means freely to prosecute the voyage on which she was bound. But in case the contraband merchandizes cannot be all received on board the vessel of the captor, then the captor may notwithstanding the offer of delivering him the contraband goods carry the vessel into the nearest port agreeably to what is above directed.
     Art. XII On the contrary it is agreed that whatever shall be found to be laden by the subjects and inhabitants of either party on any ship belonging to the enemies of the other or to their subjects the whole although it be not of the sort of prohibited goods may be confiscated in the same manner as if it belonged to the enemy except such goods and merchandizes as were put on board such ship before the declaration of war or even after such declaration if so be it were done without knowledge of such declaration so that the goods of the subjects and people of either party, whether they be of the nature of such as are prohibited or otherwise, which as is aforesaid were put on board any ship belonging to an enemy before the war or after the declaration of the same without the knowledge of it shall no wise be liable to confiscation but shall well and truly be restored without delay to the proprietors demanding the same but so as that if the said merchandizes be contraband it shall not be any ways lawful to carry them afterwards to any ports belonging to the enemy. The two contracting parties agree that the term of two months being passed after the declaration of war their respective subjects from whatever part of the world they come shall not plead the ignorance mentioned in this article.
     Art. XIII And that more effectual care may be taken for the security of the subjects and people of either party that they do not suffer any injury by the men of war or privateers of the other party all the commanders of the ships of war and the armed vessels of the said states of the seven united provinces of the low countries and of the said united states of America and all their subjects and people shall be forbid doing any injury or damage to the other side and if they act to the contrary they shall be punished and shall more over be bound to make satisfaction for all matter of damage and the interest thereof by reparation under the pain and obligation of their persons and goods.
     Art. XIV All ships and merchandize of what nature soever which shall be rescued out of the hands of any pirates or robbers on the high seas shall be brought into some port of either state and shall be delivered to the custody of the officers of that port in order to be restored entire to the true proprietor as soon as due and sufficient proof shall be made concerning the property thereof.
     Art. XV. If any ships or vessels belonging to either of the parties, their subjects or people shall within the coasts or dominions of the other stick upon the sands or be wrecked or suffer any other damage all friendly assistance and relief shall be given to the persons ship wrecked or such as shall be in danger thereof and letters of safe conduct shall likewise be given to them for their free and quiet passage from thence and the return of every one to his own country.
     
     Art. XVI In case the subjects or people of either party with their shipping whither public and of war or private and of merchants be forced through stress of weather, pursuit of pirates or enemies or any other urgent necessity for seeking of shelter and harbour to retreat and enter into any of the rivers creeks bays havens roads ports or shores belonging to the other party they shall be received and treated with all humanity and kindness and enjoy all friendly protection and help and they shall be permitted to refresh and provide themselves at reasonable rates with victuals and all things needful for the sustenance of their persons or reparation of their ships and they shall no ways be detained or hindered from returning out of the said ports or roads but may remove and depart when and whither they please without any let or hindrance.
     Art. XVII. For the better promoting of commerce on both sides it is agreed that if a war should break out between the said two nations six months after the proclamation of war shall be allowed to the merchants in the cities and towns where they live for selling and transporting their goods and merchandizes and if anything be taken from them or any injury be done to them within that term by either party or the people or subjects of either full satisfaction shall be made for the same.
     Art. XVIII. No subjects of their high mightinesses the states of the seven United provinces of the low countries shall apply for or take any commission or letter of marque for arming any ship or ships to act as privateers against the said united states of America or any of them or the subjects people or inhabitants of the said united states or any of them or against the property of the inhabitants of any of them from any prince or state with which the said united states of America shall happen to be at war nor shall any citizen subject or inhabitant of the said United states of America or any of them apply for or take any commission or letters of marque for arming any ship or ships to act as privateers against the subjects of their said high mightinesses or any of them or the property of any of them from any prince or state with which the said State shall be at war and if any person of either nation shall take such commission or letters of marque he shall be punished as a pirate.
     Art. XIX. The ships of the subjects and inhabitants of either of the parties coming upon any coast belonging to either of the said allies but not willing to enter into port or being entered into port and not willing to unload their cargoes or break bulk they shall be treated according to the general rules prescribed or to be prescribed relative to the object in Question.
     Art. XX. The two contracting parties grant to each other mutually the liberty of having each in the ports of the other consuls vice consuls agents and commissaries of their own appointing whose functions shall be regulated by particular agreement whenever either party chuses to make such appointment.
     Art. XXI. It is agreed between the two contracting parties that no clause article matter or thing herein contained shall be taken or understood either in present or future contrary to the clauses articles covenants and stipulations in a treaty between the said United states of America and the most Christian King executed at Paris on the sixth day of February one thousand seven hundred and seventy eight or any of them but the same shall be taken and understood consistently with and conformably to the said treaty.
     Cha Thomson secy.
    